Case 3:18-cv-02220-SMY Document 152 Filed 02/12/21 Page 1 of 10 Page ID #1785




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

  ARTISAN AND TRUCKERS                )
  CASUALTY CO.,                       )
                                      )
                   Plaintiff,         )
                                      )
  vs.                                 )           Case No. 18-CV-2220-SMY
                                      )
  NERON LOGISTICS LLC, EXPEDITE       )
  US 48 INC., AUGUSTA LOGISTICS,      )
  INC., JOHN JACKSON, FRANZ ENNS,     )
  SARA ENNS, MANITOBA PUBLIC          )
  INSURANCE, and NEW YORK MARINE )
  AND GENERAL INSURANCE               )
  COMPANY,                            )
                                      )
                   Defendant.         )
                                      )
  AND                                 )
                                      )
  NEW YORK MARINE AND GENERAL )
  INSURANCE COMPANY,                  )
                                      )
                    Cross-Plaintiff,  )
                                      )
  vs.                                 )
                                      )
  AUGUST LOGISTICS, FRANZ ENNS,       )
  SARA ENNS, JOHN JACKSON,            )
  MANITOBA PUBLIC INSURANCE,          )
  NERON LOGISTICS LLC, and            )
  EXPEDITE US 48 INC.,                )
                                      )
                    Cross-Defendants. )

                          MEMORANDUM AND ORDER

YANDLE, District Judge:

      Now pending before the Court are Plaintiff Artisan and Truckers Casualty Co.’s (“ATCC”)

Partial Motion for Summary Judgment (Doc. 133) and Defendant New York Marine and General

Insurance Company’s (“NYM”) Motion for Summary Judgment (Doc. 136). For the following

                                       Page 1 of 10
Case 3:18-cv-02220-SMY Document 152 Filed 02/12/21 Page 2 of 10 Page ID #1786




reasons, ATCC’s Motion is GRANTED in part and DENIED in part and NYM’s Motion is

GRANTED.

                                            Procedural History

        ATCC filed this declaratory judgment diversity action seeking a declaration that it does not

owe a defense or indemnification to Neron Logistics LLC (“Neron”), Expedite US 48 Inc.

(“Expedite”), Augusta Logistics, Inc. (“Augusta”), and/or John Jackson in relation to lawsuits filed

in Madison County, Illinois Circuit Court by Franz and Sara Enns (collectively “Enns”) and

Manitoba Public Insurance (“Manitoba”) (Docs. 86, and 121). ATCC claims that Neron, Expedite,

Augusta, and Jackson breached Commercial Auto Policy #02497773-0 (“ATCC policy”) by

failing to provide prompt notice of the underlying auto accident and lawsuits filed by the Enns and

Manitoba (Counts I and II); that the tractor/trailer driven by Jackson is not a covered “auto” under

the ATCC policy (Count III); that the ATCC policy, if it applies at all, provides excess insurance

only (Count IV); and that coverage under the ATCC policy is limited to accidental bodily or

property damage and does not include the claims asserted in state court for intentional torts (Count

V), breach of contract (Count VI), or punitive or exemplary damages (Count VII). ATCC further

maintains that NYM is obligated to defend and indemnify Jackson, Augusta, Expedite, and/or

Neron for the claims assert in the state court actions (Counts VIII and IX). NYM filed an Amended

Cross-Claim alleging that insurance issued to Expedite under policy number PK2014MCA00031

(“NYM Policy”) does not cover the tractor-trailer involved in the accident and seeking a

declaration that it owes no defense or indemnification to Neron, Expedite, Augusta, and/or Jackson

(Doc. 121).1



1
  Neron, Augusta, Expedite and Jackson failed to file answers or otherwise respond to the Amended Complaint and/or
the Amended Cross-claim. The Clerk of Court therefore entered default as to each of these Defendants (Docs. 117,
129, 138).

                                                 Page 2 of 10
Case 3:18-cv-02220-SMY Document 152 Filed 02/12/21 Page 3 of 10 Page ID #1787




        ATCC now seeks summary judgment on Counts I, II, III, and VI of the Amended

Complaint. No party has responded to ATCC’s motion.2 NYM seeks summary judgment on the

Amended Cross-Claim. Defendants Enns and Manitoba filed responses to NYM’s motion (Docs.

145, 146) to which NYM replied (Doc. 147).3

                                           Factual Background

        The following relevant facts are undisputed: Franz Enns and John Jackson were involved

in a vehicular accident on I-270 in Madison County, Illinois on April 9, 2014. The tractor being

driven by Jackson was owned by Augusta and licensed/operated by Expedite and the trailer hitched

to the tractor was owned by Expressway Logistics Inc., which is not a party to this lawsuit.4

Expedite is licensed by the Federal Motor Carrier Safety Administration and the Illinois Commerce

Commission. At the time of the accident, Jackson was employed by Expedite which was insured

by the NYM Policy. Expedite notified NYM of the accident on June 3, 2014 and NYM agreed to

defend Expedite in the state court lawsuits that ensued.

        The Enns filed suit in state court against Augusta and Jackson on May 19, 2015. Manitoba,

which insured Enns’ tractor-trailer, filed suit in state court against Augusta and Jackson on

December 16, 2015 (Docs. 84-3 and 84-4). Default judgment in the amount of $710,200.00 was

entered in the Enns’ lawsuit against both Augusta and Jackson on July 28, 2016 (Doc. 84-10).

Default judgment in the amount of $124,936.72 was entered in the Manitoba lawsuit against

Augusta and Jackson on November 17, 2016 (Doc. 84-11). Expedite was added as a defendant in

the Enns’ state lawsuit on March 1, 2018 (Doc. 71-1).




2
  Local Rule 7.1(c) permits the Court to consider the lack of response an admission of the merits of the motion.
3
  NYM did not seek leave to file its Reply as required by the undersigned’s Case Management Procedures. However,
given the arguments made and the lack of objection, the Reply will be considered.
4
   A 2006 Freightliner tractor (VIN # 1FUJA6CK76LV45159) towing a 2012 Great Dane trailer (VIN #
1GRAA0629CT565754).

                                                Page 3 of 10
Case 3:18-cv-02220-SMY Document 152 Filed 02/12/21 Page 4 of 10 Page ID #1788




        ATCC was first notified of the accident, the lawsuits, and Neron’s potential involvement

by the Enns’ attorney on July 2, 2018 (Doc. 134-4). In subsequent correspondence, the Enns

demanded payment of the default judgment amount plus interest (Doc. 134-6, p. 24). Neron was

subsequently added as a defendant in the Enns’ state lawsuit on August 16, 2018 (Doc. 71-1). On

February 7, 2019, Expedite and Neron were voluntarily dismissed from the Enns’ lawsuit (Id.);

The Enns filed a new state court lawsuit against them on November 27, 2019 (Doc. 113-1). Neither

Neron, Augusta, Expedite, nor Jackson notified ATCC of the claims asserted against them in the

Enns’ and Manitoba’s 2018 and 2019 state lawsuits.

        Neron was insured under the ATCC policy (Doc. 84-12) which provided in relevant part:

                Subject to the Limits of Liability, if you pay the premium for liability
                coverage for the insured auto involved, we will pay damages, other than
                punitive or exemplary damages, for bodily injury, property damage, and
                covered pollution cost or expense, for which an insured becomes legally
                responsible because of an accident arising out of the ownership,
                maintenance or use of that insured auto… We will settle or defend, at our
                option, any claim or lawsuit for damages covered by this Part I. (Id. p. 12).

An “insured auto” under the policy is one listed on the declarations page or an additional auto that,

among other requirements, is owned by the insured (Id. pp. 8-9).5 An “insured” is defined as

Neron or “any person while using, with [its] permission, and within the scope of that permission,

an insured auto [it] own[s], hire[s], or borrow[s]” with certain exceptions not relevant here (Id.

12). In addition:

                For coverage to apply under this policy, you or the person seeking coverage
                must promptly report each accident or loss even if you or the person seeking
                coverage is not at fault (Id. p. 7).

                If any provision of this policy fails to conform to the statutes of the state
                listed on your application as your business location, the provision shall be
                deemed amended to conform to such statutes. All other provisions shall be
                given full force and effect. Any disputes as to the coverages provided or

5
 The declarations page contains a list of 6 vehicles, a “2006 Frht Col,” “2030 NON Owned Attached Trlr,” “2011
Volv Vnl,” another “2011 Volv Vnl,” “2009 Great Dane Trailer,” and a “2008 Great Dane Trailer” (Id. p. 2).

                                               Page 4 of 10
Case 3:18-cv-02220-SMY Document 152 Filed 02/12/21 Page 5 of 10 Page ID #1789




               the provisions of this policy shall be governed by the law of the state listed
               on your application as your business location. (Id. at 31).

Neron’s business location is Wyoming (Id. p. 1, 4). None of the vehicles listed in the ATCC policy

were involved in the accident. Neron did not own, rent, or lease any of the vehicles involved in

the accident, and Jackson was not operating an insured auto with Neron’s permission at the time

of the accident.

       Expedite was insured under the NYM policy (Doc. 60-2) which provided in relevant part:

               We will pay all sums an “insured” legally must pay as damages because of
               “bodily injury” or “property damage” to which this insurance applies,
               caused by an “accident” and resulting from the ownership, maintenance or
               use of a covered “auto.” (Id. p. 27).

An “insured” is defined as Expedite or “anyone else while using with your permission a covered

‘auto’ you own, hire, or borrow” with various exceptions not relevant here and various additions

that also are not relevant (Id. p. 28). Liability coverage was limited to those vehicles described in

declaration pages (Id. pp. 10, 26), which from February 1, 2014 through the date of the accident

included three tractors and 14 trailers but not the tractor or trailer driven by Jackson (Id. pp. 10,

22-25, 26). The tractor driven by Jackson was added to the declarations on October 1, 2014 – after

the accident (Id. pp. 100-102). Expedite’s placard and United States Department of Labor number

were displayed on the side of the tractor-trailer driven by Jackson at the time of the accident.

                                            Discussion

       Summary judgment is proper only if the moving party can demonstrate that there is no

genuine issue as to any material fact or where the non-moving party “has failed to make a sufficient

showing on an essential element of her case with respect to which she has the burden of proof.”

Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). If the evidence is

merely colorable, or is not sufficiently probative, summary judgment may be granted. Anderson



                                            Page 5 of 10
Case 3:18-cv-02220-SMY Document 152 Filed 02/12/21 Page 6 of 10 Page ID #1790




v. Liberty Lobby, Inc., 477 U.S. 242, 249–50 (1986). Any doubt as to the existence of a genuine

issue of material fact must be resolved against the moving party. Lawrence v. Kenosha County,

391 F.3d 837, 841 (7th Cir. 2004).

       Pursuant to the Declaratory Judgment Act, a court “may declare the rights and other legal

relations of any interested party seeking such a declaration.” 28 U.S.C. § 2201(a); Maryland

Casualty Co. v. Pacific Coal & Oil Co., 312 U.S. 270, 273 (1941). A request to construe the

language of a contract to apprise the parties of their legal rights falls within the scope of the

Declaratory Judgment Act. See Lyons Sav. & Loan Ass'n v. Geode Co., 641 F.Supp. 1313, 1319

(N.D.Ill.1986). A plaintiff uncertain of his contractual rights may seek declaratory relief before

exercising those rights. See Certified Grocers Midwest, Inc. v. New York Ins. Co., 702 F.Supp.

1384, 1388 (N.D.Ill.1992).

                                            Counts I and II

       In Counts I and II, ATCC alleges that Neron, Expedite, Augusta, and Jackson breached the

ATCC policy by failing to provide prompt notice of the accident and by failing to notify it of the

lawsuit filed by the Enns and Manitoba and, as a result, it is not obligated to defend or indemnify

Neron on the claims asserted in state court. ATCC relies on Illinois law notwithstanding the choice

of law clause in the ATCC policy favoring Wyoming law.

       The laws in Illinois and Wyoming construe insurance policies similarly; policies are read

as a whole, and courts give effect to the intent of the parties as expressed in the words of an

unambiguous policy, which are given their plain and ordinary meaning. County Mutual Ins. Co.

v. Livorsi Marine, Inc., 856 N.E.2d 338, 343 (Ill. 2006); Hurst v. Metropolitan Property and

Casualty Insurance Company, 401 P.3d 891, 895 (WY. 2017). Notice clauses, however, are

treated differently. In Illinois, such clauses “impose valid prerequisites to insurance coverage”



                                           Page 6 of 10
Case 3:18-cv-02220-SMY Document 152 Filed 02/12/21 Page 7 of 10 Page ID #1791




and must be given within a reasonable time period. West American Ins. Co. v. Yorkville Nat. Bank,

939 N.E.2d 288, 293 (Ill. 2010). Reasonableness depends on a variety of factors including the

language of the policy, sophistication of the parties, the insureds awareness of the event and

diligence in determining whether there is insurance coverage, and prejudice. Id. at 293-4.

Wyoming, by contrast, follows the “notice-prejudice rule” “which requires proof of prejudice for

an insurer to avoid liability in the event that a policyholder provides them with untimely notice of

an occurrence.” Century Surety Company v. Jim Hipner, LLC, 377 P.3d 784, 788 (WY. 2016).

Based on Seventh Circuit precedent, and in the absence of a resulting insult to public policy, this

Court will honor the policy’s choice of law clause and apply Wyoming law. See Smart Oil, LLC

v. DW Mazel, LLC, 970 F.3d 856, 861 (7th Cir. 2020) (an agreement’s choice of law clause is

honored “unless to do so would be contrary to public policy.”)

         Based on the record before the Court, it is difficult to see what actual prejudice ATCC has

or will suffer as a consequence of the late notice. Even a 27-month delay in providing notice of

lawsuit can be reasonable where the insurance company “has sufficient information to locate and

defend the suit.” West American Ins. Co., 939 N.E.2d at 294. ATCC asserts that it was unable to

investigate the occurrence. But it identifies no question of fact with respect to the occurrence or

liability and does not suggest what additional investigation is necessary. It also asserts that the

Enns have demanded payment of the default judgment entered against Augusta and Jackson.

However, there is no evidence that ATCC insures Jackson or Augusta or that it would be liable for

the default judgment entered against them. Significantly, the lawsuit against Neron, the actual

insured, was filed after the instant action and is ongoing; no judgment has been entered against

Neron.     As such, this Court cannot find as a matter of law that ATCC is entitled to judgment on

Counts I and II.



                                            Page 7 of 10
Case 3:18-cv-02220-SMY Document 152 Filed 02/12/21 Page 8 of 10 Page ID #1792




                                       Count III and Cross-Claim

       ATCC and NYM argue that tractor-trailer driven by Jackson is not a covered “auto” under

either policy. With respect to the ATCC policy, it is undisputed that Jackson is not an insured and

that neither the tractor nor trailer he was operating are insured autos. Thus, ATCC is not required

to defend or indemnify Jackson under the terms of the ATCC policy.

       As to the NYM Policy, it is also undisputed that the tractor-trailer driven by Jackson was

not insured under the NYM policy at the time of the accident. However, the Enns and Manitoba

argue that NYM is nevertheless required to pay any judgments against Neron, Expedite, Augusta,

and Jackson because of the following MCS-90 endorsement that is contained in both the ATCC

and NYM policies:

               The insurer (the company) agrees to pay, within the limits of liability
               described herein, any final judgment recovered against the insured for
               public liability resulting from negligence in the operation, maintenance or
               use of motor vehicles subject to the financial responsibility requirements of
               Sections 29 and 30 of the Motor Carrier Act of 1980 regardless of whether
               or not each motor vehicle is specifically described in the policy and whether
               or not such negligence occurs on any route or in any territory authorized to
               be served by the insured or elsewhere. (Doc. 84-12, p. 89).

“The MCS-90 Endorsement mandates that a motor carrier’s insurer provide coverage for claims

resulting from the negligent operation of a commercial vehicle even if the negligently driven

vehicle is not specifically listed under a motor carrier’s insurance policy.” Markel Ins. Co. v. Rau,

954 F.3d 1012, 1017 (7th Cir. 2020).

       Here, The MCS-90 endorsement requires ATCC and NYM to pay a final judgment against

an insured. See Auto-Owners Ins. Co. v. Munroe, 614 F.3d 322, 327 (7th Cir. 2010). All other

requirements of the policies remain in full force and effect. Id. Thus, the endorsement creates no

obligation to defend and indemnify and only applies to the payment of final judgments entered

again Neron (as to the ATCC policy) and Expedite (as to the NYN policy). There is no evidence

                                           Page 8 of 10
Case 3:18-cv-02220-SMY Document 152 Filed 02/12/21 Page 9 of 10 Page ID #1793




of any final judgment against either Neron or Expedite that would trigger the MCS-90

endorsement.

           The Enns and Manitoba further argue that Illinois’ Commercial Transportation Law

(“ICTL”), 625 Ill. Comp. Stat. §5/18c-1101, et seq., mandates coverage under the NYM policy.6

That statute, however, only applies to intrastate commerce and at most, commerce between Illinois

and limited areas in adjacent states (like the Chicago metro area). See Canal Ins. v. A & R Transp.

and Warehouse, LLC, 827 N.E.2d 942, 948 (Ill. App. Ct. 2005) (the ICTL does not apply to

interstate commerce between Illinois and Pennsylvania); American Service Ins. Co. v. Jones, 927

N.E.2d 840, 847 (Ill. App. Ct. 2010) (specific portions of the ICTL apply to interstate commerce

in the greater Chicago area). It is undisputed that at the time of the accident, Jackson was engaged

in interstate commerce between Illinois and Alabama. As such, the ICTL has no bearing on this

case. ATCC is entitled to judgment on Count III and NYM is entitled to judgment on its cross-

claim.

                                                           Count VI

           Finally, ATCC argues that it is entitled to judgment on its claim its policy does not provide

coverage for the breach of contract claims asserted in the state court lawsuit. Specifically, in the

state court case, the Enns allege that Expedite and Neron were contractually obligated to insure

against the negligence of Augusta and Jackson at the time of the accident (Doc. 84-1, pp. 7-10).

The Enns also assert “in concert liability,” “partnership liability,” and “joint venture liability” in

relation to the alleged agreements between Neron, Expedite, Augusta, and/or Jackson (Id. pp. 10-

14).

           The ATCC policy provides liability coverage for “bodily injury” or “property damage” as



6
    There is no question that Illinois law applies to the NYM policy.

                                                     Page 9 of 10
Case 3:18-cv-02220-SMY Document 152 Filed 02/12/21 Page 10 of 10 Page ID #1794




 defined by the policy. The policy excludes from coverage “[a]ny liability assumed by an insured

 under any contract or agreement, unless the agreement is an insured contract that was executed

 prior to the occurrence of any bodily injury or property damage” (Id. p. 15). The Enns’ contractual

 claims are not covered by the ATCC policy and there is no evidence that Neron entered into an

 “insured contract” with Augusta, Expedite, and/or Jackson and. Accordingly, ATCC is entitled to

 a declaratory judgment on Count VI.

                                            Conclusion

        For the above reasons, ATCC’s Partial Motion for Partial Summary Judgment (Doc. 133)

 is GRANTED in part and DENIED in part and NYM’s Motion for Summary Judgment (Doc.

 136) is GRANTED. Judgment is GRANTED in favor of ATCC on Counts III and VI of the

 Amended Complaint (Doc. 84) and in favor of NYM on its Amended Cross-Claim (Doc. 121).

 ATCC’s motion is DENIED in all other respects. Neither ATCC nor NYM are obligated, under

 the respective insurance policies issued to Neron and Expedite, respectively, to defend or

 indemnify Augusta, Expedite, Jackson, and/or Neron in the state court lawsuit(s) filed by the Enns

 and Manitoba regarding the April 9, 2014 accident.

        In light of this conclusion, ATCC’s additional claims in Counts IV, V, VII, VIII, and IX

 are DISMISSED as MOOT. The Clerk of Court is DIRECTED to enter judgment accordingly.

        IT IS SO ORDERED.

        DATED: February 12, 2021



                                                      STACI M. YANDLE
                                                      United States District Judge




                                           Page 10 of 10
